DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 08 September 2021.
Claims 1, 19, and 20 have been amended. 
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants again argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  The instant claims are not directed to a practical application of the concept.  Simply situating this concept over the Internet or with machine learning is not enough to integrate the claims into a practical application. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., monitoring/analyzing human interactions) to a particular technological environment (i.e., over the Internet and/or with machine learning), even when considered as a whole. Here, again as noted in the previous rejection, mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “via a graphical user interface on the user terminal operated by the first user, wherein presenting the actionable output includes displaying an action to be performed by the first user with respect to the one or more other users representing the one of the plurality of demographic categories” and “machine learning algorithm” only 
Applicants’ arguments that the instant claims are an improvement over bias-detecting systems, however the Examiner respectfully does not find this assertion persuasive because, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, Examiner respectfully does not find the assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)). That is, the Examiner does not find any evidence that the claimed aspects, even when considered as a whole, are any improvement over conventional systems.  As such the rejection was not withdrawn.
Applicants further argue that the claims are similar to the recent Enfish decision; however the Examiner respectfully disagrees.  Unlike Enfish, the instant claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore still directed to an abstract idea.  Again, unlike Enfish, the instant claims focus not on such an improvement to the computers as tools, but on certainly independent abstract ideas that use the computers as tools and therefore do not amount to significantly more than the abstract ideas themselves.  Merely requiring the selection and manipulation of information—to provide an “actionable output” for users, by itself does not transform the otherwise-abstract processes of information collection and analysis.  As such the rejection was not withdrawn.
Applicants further argue that the claims are similar to the recent McRO decision; however the Examiner respectfully disagrees.  In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process.”  Here, unlike McRO, a computer was merely used as a tool to perform an abstract idea i.e. monitoring/analyzing human interactions, even when considered as a whole.  As such the rejection was not withdrawn.
Applicants’ arguments regarding the prior art have been fully considered but are moot on grounds of new rejection, as necessitated by amendments. 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an 
The limitations of “for each of a plurality of communication events conducted between a first user and one or more other users, determining one or more actions performed by the first user as part of each of the plurality of communication events, determining a demographic category from a plurality of demographic categories of each of the one or more other users and determining one or more actions performed by the first user as part of the communication event; determining, using a model, a pattern of action of the first user for each of the plurality of demographic categories based on the demographic category determined for each of the one or more other users of each of the plurality of communication events and the one or more actions performed by the first user as part of each of the plurality of communication events; determining that the pattern of action of the first user determined for one of the plurality of demographic categories satisfies a predetermined threshold; in response to determining that the pattern of action of the first user determined for one of the plurality of demographic categories satisfies the predetermined threshold generating and presenting an actionable output to the first user; in response to receiving the feedback associated with the one of the plurality of communication events: forming a training data set for adapting the model from the one or more actions performed by the first user as part of each of the plurality of communication events, the demographic category determined for each of the one or more other users for each of the plurality of communication events, and the feedback, training the model based on a machine learning algorithm using the training data set ” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components (Step 2A Prong 1).  The limitations could also be considered organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claims recite “receiving...feedback” (claims 1 and 20) and the survey of claim 19 is simply extrasolution data gathering activities.  The claims next recite a “user interface” for providing some sort of output generated based upon the potential bias which is simply an extra-solution (post-solution) activity of simply outputting the results of the judicial exception or abstract idea.  Method claim 1 does not positively recite  and “machine learning algorithm” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even when considered as a whole, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using one or more processors and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-18 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-18 recite the same abstract idea of “determining demographic categories of users whose actions are a pattern based upon demographic categories of one or more other users and presenting an actionable output based upon a predetermined threshold.”  The claim recites the additional limitations further limiting the environment of the events, output, and information used for the actionable output and demographic 
Claims 1-20 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (US PG Pub. 2011/0276369) further in view of Idan et al. (US PG Pub. 2008/0152122) and Grady Smith et al. (US PG Pub. 2017/0236081).

As per claim 1, Bean discloses a method, computer program the computer program being embodied on computer-readable storage and configured so as when run one or more processors to perform operations of, and computer apparatus, the computer apparatus comprising memory and one or more processors, the memory storing code arranged to run on the one or more processors and configured so as when thus run to perform operations of; facilitating communication events, the method comprising automatically performing operations of: (communication sessions, multiprocessor systems, computer implemented process, method, Bean ¶13-¶19 and Fig. 1; see also client devices, networks, ¶56-¶57), 
for each of a plurality of communication events conducted between a first user and one or more other users via a communication system including a user terminal operated by the first user and implemented over a packet switched network determining a demographic category from a plurality of demographic categories of each of the one or more other users and determining one or more actions performed by the first user as part of the communication event (Analysis results 462 may include detected phrases 464 indicating defined behaviors, category of the behaviors 466 (e.g. societal trust), a score 468 for each detected phrase, a description of the context 469, and comparable information.  The analysis may detect "actions" and "tells" as well.  Behaviors are the response of an individual or group to an action, environment, person or stimulus.  Tells identify when an action is occurring and can be used to detect the actions.  While the example screenshot reflects results from an email or voice conversation, other forms of interaction such as gestures, mannerisms, etc. in a video conference may also be analyzed and reported (e.g. nodding one's head in agreement, shaking one's head indicating disagreement, hand gestures, ; 
determining one or more actions performed by the first user as part of each of the plurality of communication events (The analysis may detect "actions" and "tells" as well.  Behaviors are the response of an individual or group to an action, environment, person or stimulus.  Tells identify when an action is occurring and can be used to detect the actions.  While the example screenshot reflects results from an email or voice conversation, other forms of interaction such as gestures, mannerisms, etc. in a video conference may also be analyzed and reported (e.g. nodding one's head in agreement, shaking one's head indicating disagreement, hand gestures, and similar ones), Bean ¶34; For further detail and accuracy, the behaviors may be weighted individually.  The weights may be further adjusted based on context and/or cultural considerations.  For example, certain phrases or mannerisms may be valued more in one culture and others may be more offensive in other cultures.  Thus, a system according to embodiments may be customized based on a geographic region, cultural background of members, demographics, etc., Bean ¶37); 
determining, using a model, a pattern of action of the first user for each of the plurality of demographic categories based on the demographic category determined for each of the one or more other users of each of the plurality of communication events and the one or more actions performed by the first user as part of each of the plurality of communication events (Analysis module 224 may analyze the usage within predefined contexts and compare to action plans for individuals.  Analysis module 224 may further determine group or organizational level behaviors and progress (if action plans are in place).  Analysis results may include detailed usage of specific behaviors, overall scores for individual communication sessions or over a specific period of time for individual members, groups, and/or entire organization.  The analysis may also be ; 
training the model based on a machine learning algorithm using the training data set (automatically with machine learning algorithm, Bean ¶32; a system may monitor an individual's behavior and use factors from the individual's calendar, email, past practices, etc. to prioritize and predict that individual's behavior, and/or enable the individual to simulate, practice, or train.  For example, a first person's score may be consistently lower if a certain second person attends a meeting with the first person, or when the first person is under schedule pressure.  The system may track and/or flag these situations and provide the first person additional guidance and/or training/simulation opportunities, ¶69).
Both the Bean and Idan references are analogous in that both are directed towards/concerned with user interactions.  While Bean discloses the ability to provide scores based upon user interactions, Bean does not expressly disclose in response to determining that the pattern of action of the first user determined for one of the plurality of demographic categories satisfies the predetermined threshold; and receiving, from a second user included in the one of the plurality of communication events, feedback associated with the one of the plurality of communication events.
However, Idan teaches in response to the pattern of action of the first user determined for one of the plurality of demographic categories satisfying a predetermined threshold; and receiving, from a second user included in the one of the plurality of communication events, feedback associated with the one of the plurality of communication events (alert threshold, Idan ¶10 and ¶18; feedback ¶18).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Idan’s method of analyzing user interactions against a threshold for feedback in Bean’s system to improve the system and method with reasonable expectation that this 
The motivation being that no use or little use is done in parameters that can be drawn from the interactions and can be used for calibrating business processes and policies (e.g. the relation between the interaction's quality and its duration, or the relation between queue time before the interaction and the customer satisfaction when available).  Evaluations can be further used for other agent related activities, such as recruitment (e.g. what is the predicted quality of a candidate agent, based on his background and skills profile), promotion and compensation (i.e. the objective quality of the agent) and retention (the relation between the agent's quality trend and the agent's probability to leave).  When employing quality monitoring, it is desired that outstanding interactions are notified to a supervisor, or another person within the organization.  It is also desired that real-time or near-real-time alert is generated for such interactions, or agent quality trend where there might be room for effective reparative intervention.  These is therefore a need in the art for a system and apparatus for automated quality monitoring, which will overcome the problems and disadvantages of prior art systems and of manual evaluation methods.  The solution should provide more characteristics, take into account more factors, and make the evaluation results available to additional tools and systems intended for improving the performance of the organization or parts thereof (Idan ¶6-¶7). 
The Bean, Idan and Grady Smith references are analogous in that both are directed towards/concerned with user interactions.  While Bean discloses the ability to provide scores based upon user interactions, Bean does not expressly disclose determining that the pattern of action of the first user determined for one of the plurality of demographic categories satisfies a predetermined threshold; generating and presenting an actionable output to the first user via a graphical user interface on the user terminal operated by the first user, wherein presenting the actionable output includes displaying an action to be performed by the first user with respect to the one or more other users representing the one of the plurality of demographic categories in response to receiving the feedback associated with the one of the plurality of communication events: forming a training data set for adapting the model from the one or more actions performed by the first user as part of each of the plurality of communication events, the demographic category determined for each of the one or more other users for each of the plurality of communication events, and the feedback.
However, Grady Smith teaches determining that the pattern of action of the first user determined for one of the plurality of demographic categories satisfies a predetermined threshold; generating and presenting an actionable output to the first user via a graphical user interface on the user terminal operated by the first user, wherein presenting the actionable output includes displaying an action to be performed by the first user with respect to the one or more other users representing the one of the plurality of demographic categories in response to receiving the feedback associated with the one of the plurality of communication events: forming a training data set for adapting the model from the one or more actions performed by the first user as part of each of the plurality of communication events, the demographic category determined for each of the one or more other users for each of the plurality of communication events, and the feedback (statistical analysis, application of a suitable threshold, patterns, Grady Smith ¶83-¶85, ¶151, and ¶155; Age, gender, education, race, address. This information can be used in interaction analysis to find patterns in participation and communication, which can then be used to identify and suggest opportunities for improving organizational inclusion and diversity, ¶166; It may be suggested that Employee B look for opportunities to interact more with Employee C if they are to be a better fit for the position of Employee A, particularly if it is felt that Employee A is an effective employee, ¶226-¶228 and ¶278-¶281; Evaluating “Group Health” by comparing interaction metrics across individuals and teams to determine if there is a correlation between type/number of interactions and group performance/engagement/retention, and then use those results to steer development of a task, project management, group events, etc.; [0285] Analyze an individual's interactions within the context of the organizational hierarchy—is this person communicating up or down more often? Are they well placed in the organization as a potential leader, or other role; [0286] Develop a better understanding of Team/Department/Group dynamics—which individuals interact more in-group/out-of-group? How does this relate to effectiveness or the coordination between groups? This information can be used to identify internal vs. external influencers to enable such individuals to be used more effectively, ¶284-¶286; machine learning algorithm can be trained, ¶239; see also ¶110 discussing graphical user interfaces).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Grady Smith’s method of tracking interactions in Idan and Bean’s system to 
The motivation being that conventional representations of organizational structure are limited in their utility if there is interest in an aspect of the organization other than the reporting structure.  In some cases, a conventional organizational structure may in fact present a misleading indication of the expertise or importance of a particular employee with regards to a specific task or project.  Further, conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee, such as sick days, coarse productivity metrics, etc. and the application of a rule or heuristic to identify at-risk employees or those of interest for another reason.  While useful in some cases, these methods are by necessity very general and typically not applicable for making other types of operational or management decisions (Grady Smith ¶3). 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation "in response to determining that the pattern of action of the first user determined for one of the plurality of demographic categories satisfies the predetermined threshold generating and presenting an actionable output to the first user...” is/are not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited clause is not a positive apparatus element since it doesn’t structurally limit the apparatus and merely describes the intended use of the system and/or the intended result of the use of the apparatus.  

As per claim 19, Idan, and Grady Smith disclose as shown above mutatis mutandis, and Idan generating and outputting a survey to a second user included in one of the plurality of communication events and determined as representing the one of the plurality of demographic categories via a user interface of a terminal of the second user during a communication event conducted via the communication system with the first user (survey system, Idan ¶17).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Idan’s method of analyzing user interactions with the use of a survey in Bean’s system to improve the system and method with reasonable expectation that this would result in a behavior monitoring management system that is able to provide feedback and build organizational trust.  
The motivation being that no use or little use is done in parameters that can be drawn from the interactions and can be used for calibrating business processes and policies (e.g. the relation between the interaction's quality and its duration, or the relation between queue time before the interaction and the customer satisfaction when available).  Evaluations can be further used for other agent related activities, such as recruitment (e.g. what is the predicted quality of a candidate agent, based on his background and skills profile), promotion and compensation (i.e. the objective quality of the agent) and retention (the relation between the agent's quality trend and the agent's probability to leave).  When employing quality monitoring, it is desired that outstanding interactions are notified to a supervisor, or another person within the organization.  It is also desired that real-time or near-real-time alert is generated for such interactions, or agent quality trend where there might be room for effective reparative intervention.  These is therefore a need in the art for a system and apparatus for automated quality monitoring, which will overcome the problems and disadvantages of prior art systems and of manual evaluation methods.  The solution should provide more characteristics, take into account more factors, and make the evaluation results available to additional tools and systems intended for improving the performance of the organization or parts thereof (Idan ¶6-¶7).

As per claim 20, Bean, Idan, and Grady Smith disclose as shown above mutatis mutandis per claim 1.  Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1 and 19 for second or additional communication events because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a 

As per claim 2, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 1.  Bean further discloses wherein the plurality of communication events comprise a plurality of past communication events (a system may monitor an individual's behavior and use factors from the individual's calendar, email, past practices, etc. to prioritize and predict that individual's behavior, and/or enable the individual to simulate, practice, or train.  For example, a first person's score may be consistently lower if a certain second person attends a meeting with the first person, or when the first person is under schedule pressure.  The system may track and/or flag these situations and provide the first person additional guidance and/or training/simulation opportunities, Bean ¶69) (Examiner interprets the monitoring aspect of Bean to include past and present/current interactions).

As per claim 3, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 1.  Bean further discloses wherein the plurality of communication events include a past communication event and a current commination event, said actionable output being output during the current communication event (historic interactions, ¶9) but does not expressly disclose wherein the plurality of sampled communication events include at least one past communication event and the current communication event, said output being output dynamically to the first user during the current communication event (a system may monitor an individual's behavior and use factors from the individual's calendar, email, past practices, etc. to prioritize and predict that individual's behavior, and/or enable the individual to simulate, practice, or train.  For example, a first person's score may be consistently lower if a certain second person attends a meeting with the first person, or when the first person is under schedule pressure.  The system may track and/or flag these situations and provide the first person additional guidance and/or training/simulation opportunities, Bean ¶69).

As per claim 4, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 1.   wherein the actionable output comprises a quantified measure of the pattern of action based on a number of detected instances of a type of action detected from the plurality of communication events and performed by the first user with respect to one or more users representing the one of the plurality of demographics categories (Analysis results may include detailed usage of specific behaviors, overall scores for individual communication sessions or over a specific period of time for individual members, groups, and/or entire organization.  The analysis may also be pivoted on a person.  For example, a member may monitor his/her behavior when they converse with a superior vs. a supervisee or a peer, Bean ¶25; The weights may be further adjusted based on context and/or cultural considerations.  For example, certain phrases or mannerisms may be valued more in one culture and others may be more offensive in other cultures.  Thus, a system according to embodiments may be customized based on a geographic region, cultural background of members, demographics, etc., ¶37 and ¶68; see also predefined groups within an organization, ¶38).

As per claim 5, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 1.  Bean further discloses determining the pattern of action of the first user for each of the plurality of demographic categories includes determining a level of representation of each of the plurality of demographic categories within the one or more users included in the plurality of communication events the actionable output comprises prompting the first user to select a user representing the one of the plurality of demographic categories for inclusion in a current communication event or a future communication event (Organizational behavior monitoring, analysis and influence approaches discussed herein may be employed for a variety of goals including, but not limited to, increased efficiency, increased participation, awareness of cultural practices, increased empowerment and engagement of employees, career growth, and trust improvement.  Diagram 300 includes components in an example behavior analysis flow aimed at improving organizational trust levels as an example, Bean ¶28; such as meetings, conference calls, ¶31) (Examiner interprets the increased participation and awareness of cultural practices in attempt to provide more actionable trust-building behaviors as the ability to include or invite users from different demographic categories).

As per claim 6, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 5.  Grady Smith further teaches a respective preceding electronic invitation to attend the voice call or the video call (By tracking certain attributes of interactions (e.g., the topic of a meeting, the time/date, those invited, those choosing to attend, other interactions of those invited, and any related records), and applying suitable filters to an interaction-based organizational structure, a set of maps or models of the information or process flow within the organization can be created, Grady Smith ¶12).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Grady Smith’s method of tracking interactions in Idan and Bean’s system to improve the system and method with reasonable expectation that this would result in an interaction evaluation system that is capable of analyzing organizational interactions which provides insight into how a business operates, how processes in the organization are executed, and how policies are implemented through the cumulative effect of multiple individual interactions.  
The motivation being that conventional representations of organizational structure are limited in their utility if there is interest in an aspect of the organization other than the reporting structure.  In some cases, a conventional organizational structure may in fact present a misleading indication of the expertise or importance of a particular employee with regards to a specific task or project.  Further, conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee, such as sick days, coarse productivity metrics, etc. and the application of a rule or heuristic to identify at-risk employees or those of interest for another reason.  While useful in some cases, these methods are by necessity very general and typically not applicable for making other types of operational or management decisions (Grady Smith ¶3). 

As per claim 7, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 5.  Bean further discloses wherein: a communication event included in the plurality of communication events comprises an email exchange comprising an initial email and one or more reply emails (email exchanges, Bean ¶20).

As per claim 8, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 5.  Bean further discloses wherein: a communication event included in the plurality of communication events comprises a bi-directional communication session in which each of the first user and the respective one or more other users transmit and receive content to be shared as part of the bi-directional communication session; and determining the one or more actions performed by the first user comprises detecting the first user impeding contribution of content as part of the bi-directional communication by a user representing the one of the plurality of demographic categories (The communications may be voice calls, video calls, email exchanges, instant message exchanges, whiteboard sharing sessions, data sharing sessions, and similar ones.  Furthermore, the communications may be between two members (e.g. 106) or between multiple members (e.g. 104), for example video conferences, online presentations, group instant messaging conversations, and the like, Bean ¶20; additionally, patterns of communication may also be detected (in addition to distinct phrases or mannerisms).  For example, cutting off others during conversation, prolonged monologues, and comparable ones may be included in the category of behaviors to be discouraged.  Similarly, a time of day, or day of week of initiating a conversation and likewise patterns may be of interest to the analysis (e.g. a supervisor calling his supervisees frequently during after hours or at lunch time, or when they are busy may not recognize that habit until shown by the application).  The patterns may also be pivoted on the relationship.  If an individual calls a direct report during lunch, it can have a stronger negative impact on the score than if they call a peer (though they both may be construed as negative and have a negative score impact).  The application may aggregate individual patterns anonymously into organizational patterns, ¶34).

As per claim 9, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 8.  Bean further discloses wherein determining the one or more actions performed by the first user as part of the bi-directional communication session includes analyzing content of the bi-directional communication session (The communications may be voice calls, video calls, email exchanges, instant message exchanges, whiteboard sharing sessions, data sharing sessions, and similar ones.  Furthermore, the communications may be between two members (e.g. 106) or between multiple members (e.g. 104), for example video conferences, online presentations, group instant messaging conversations, and the like, .

As per claim 10, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 9.  Bean further discloses wherein the bi-directional communication session is a live session (The communications may be voice calls, video calls, email exchanges, instant message exchanges, whiteboard sharing sessions, data sharing sessions, and similar ones.  Furthermore, the communications may be between two members (e.g. 106) or between multiple members (e.g. 104), for example video conferences, online presentations, group instant messaging conversations, and the like, Bean ¶20; real time analysis, ¶35).

As per claim 11, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 9.  Bean further discloses wherein: the bi-directional communication session comprises a voice call or a video call with voice; determining the one or more actions performed by the first user comprises detecting instances of the first user speaking over or interrupting a user representing the one of the plurality of demographic categories within the bi-directional communication session (For example, cutting off others during conversation, prolonged monologues, and comparable ones may be included in the category of behaviors to be discouraged.  Similarly, a time of day, or day of week of initiating a conversation and likewise patterns may be of interest to the analysis (e.g. a supervisor calling his supervisees frequently during after hours or at lunch time, or when they are busy may not recognize that habit until shown by the 

As per claim 12, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 9.  Bean further discloses wherein: determining the one or more actions performed by the first user as part of each of the plurality of communication events comprises detecting one or more selected from a group consisting of a length of a response by the first user, a delay by the first user in responding, the first user  ignoring a question, and the one of the plurality of demographic categories including a category of user to which the first user has a greater tendency, as compared to other demographic categories of the plurality of demographic categories, to give shorter responses, to delay in responding, or to ignore (actions and tells, For example, cutting off others during conversation, prolonged monologues, and comparable ones may be included in the category of behaviors to be discouraged.  Similarly, a time of day, or day of week of initiating a conversation and likewise patterns may be of interest to the analysis (e.g. a supervisor calling his supervisees frequently during after hours or at lunch time, or when they are busy may not recognize that habit until shown by the application).  The patterns may also be pivoted on the relationship.  If an individual calls a direct report during lunch, it can have a stronger negative impact on the score than if they call a peer (though they both may be construed as negative and have a negative score impact).  The application may aggregate individual patterns anonymously into organizational patterns, ¶34).

As per claim 14, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 9.  Bean further discloses wherein: determining, for each of the plurality of communication events, the demographic category for each of the one or more other users comprises determining whether each of the one or more users is a participant in-person or a remote user (For example, a first person's score may be consistently lower if a certain second person attends a meeting with the first person, or when the first person is under schedule pressure.  The system may track and/or flag these situations and provide the first person additional guidance and/or training/simulation opportunities, Bean ¶69).

As per claim 15, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 14.  Idan further teaches wherein: the bi-directional communication session comprises a voice call or video call scheduled by the first user in advance of a predetermined start time; determining the one or more actions performed by the first user comprises determining an actual time at which the first user completes set-up of the voice call or the video call; determining a pattern of action of the first user for the one of the plurality of demographic categories comprises determining a pattern of the first user, for remote users, not completing set-up the call by the scheduled start time (the apparatus comprises an alert generation component for generating an alert when the score exceeds a predetermined threshold.  The apparatus can further comprise a storage device for storing the interactions or the additional data.  The apparatus optionally comprises a partial score determination component for determining according to a second rule a partial score for the current interaction, the partial score associated with the feature.  The apparatus can further comprise an alert generation component for generating an alert when the partial score exceeds a predetermined threshold, Idan ¶10; wherein the alert and score can be representative of start and end time, queue time, call wrap up time, hold time, Idan ¶18) (Examiner interprets the queue time or time on hold as the determining that a set up either has or has not completed for the next or current call).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Idan’s method of analyzing user interactions against a threshold for feedback in Bean’s system to improve the system and method with reasonable expectation that this would result in a behavior monitoring management system that is able to provide feedback and build organizational trust.  
The motivation being that no use or little use is done in parameters that can be drawn from the interactions and can be used for calibrating business processes and policies (e.g. the relation between the interaction's quality and its duration, or the relation between queue time before the interaction and the customer satisfaction when available).  Evaluations can be further used for other agent related activities, such as recruitment (e.g. what is the predicted quality of a candidate agent, based on his background and skills profile), promotion and compensation (i.e. the objective quality of the agent) and retention (the 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation " determining a pattern of the first user, for remote users, not completing set-up the call by the scheduled start time” is/are not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive apparatus element since it doesn’t structurally limit the apparatus and merely describes the intended use of the system and/or the intended result of the use of the apparatus.

As per claim 17, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 2.  Bean further discloses tracking a change of actions within the one or more actions performed by  the first user as part of  the plurality of past communication events, and wherein the actionable output comprises an indication of the change of action (Trust building and eroding terms (verbal), gestures (non-verbal), or patterns may then be tracked in communication sessions between members of the organization.  Feedback in form of analysis of the communication sessions or scores may alter the actions of individuals or the organization, and may result in reduced use of trust eroding behaviors while trust building .

As per claim 18, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 2.  Idan further discloses outputting one or more survey questions to each of the one or more other users in the respective group during or after each of the plurality of past communication events; and wherein receiving the feedback includes receiving responses to the one or more survey questions (survey system, Idan ¶17). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (US PG Pub. 2011/0276369), Idan et al. (US PG Pub. 2008/0152122), and Grady Smith et al. (US PG Pub. 2017/0236081) further in view of Shaburov et al. (US PG Pub. 2015/0193718).

As per claim 13, Bean, Idan, and Grady Smith disclose as shown above with respect to claim 9.  The Bean, Idan, Grady Smith, and Shaburov references are analogous in that both are directed towards/concerned with analyzing interactions.  Bean further discloses wherein: the bi-directional communication session comprises a video call (he communications may be voice calls, video calls, email exchanges, instant message exchanges, whiteboard sharing sessions, data sharing sessions, and similar ones.  Furthermore, the communications may be between two members (e.g. 106) or between multiple members (e.g. 104), for example video conferences, online presentations, group instant messaging conversations, and the like, Bean ¶20).  The combination of Bean and Idan do not expressly disclose determining the one or more actions performed by the first user comprises applying a facial recognition algorithm to detect a facial expression or gaze of the first user during the bi-directional communication session.
However, Shaburov teaches determining the one or more actions performed by the first user comprises applying a facial recognition algorithm to detect a facial expression or gaze of the first user during the bi-directional communication session (the present technology can recognize facial mimics by locating feature reference points (e.g., facial landmarks) on the video, aligning a virtual face mesh to the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shaburov’s method of determining work quality parameters in Grady Smith, Idan and Bean’s system to improve the system and method with reasonable expectation that this would result in an interaction evaluation system that is capable of determining and providing recommendations in realtime.  
The motivation being that there are many challenges and tasks that face contact centers, including, for example, high quality service, work efficiency, and profitability, among others.  Moreover, contact centers typically stress that their employees stay emotionally positive when talking to customers, smile, and respond with respect and gratitude to whatever question a customer could ask.  An employee's positive attitude can be easily affected by many factors such as tiredness, anger, emotional distress, and confusion.  An angry and distressed employee may not provide high quality service to a customer, which ultimately may cause reduction in revenue, negative customer feedbacks, and loss of clients, among other factors.  Accordingly, employers may want to introduce control processes to monitor the emotional status of their employees on a regular basis to ensure they stay positive and provide high quality service.  On the other hand, this the introduction of control processes is not a trivial task especially for a company having dozens or even hundreds of customer service representatives (Shaburov ¶4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (US PG Pub. 2011/0276369), Idan et al. (US PG Pub. 2008/0152122), and Grady Smith et al. (US PG Pub. 2017/0236081) further in view of Kaufman et al. (US Patent No. 7,027,995).

As per claim 16, Bean, Idan, and Grady Smith discloses as shown above with respect to claim 14.  The Bean, Idan, Grady Smith and Kaufman references are analogous in that both are directed towards/concerned with analyzing interactions.  Bean further discloses the bi-directional comprises a live session scheduled in advance by the first user for a predetermined meeting time or range of times; determining, for each of the plurality of communication events, the demographic category for each of the one or more other users comprises determining a time zone in which that user is located; determining the one or more actions performed by the first user comprises determining meeting times scheduled by the first user; determining the pattern of action of the first user for the one of the plurality of demographic categories comprises determining a pattern of the first user, for remote users in a time zone different from the first user, scheduling sessions in times outside of predetermined local working hours in the time zone of the remote users; and the actionable output prompting the first user to select a start time for a future communication session within the local office hours of the remote users in a time zone different from the first user (time of day, Bean ¶34; ).
The combination of Bean, Idan, and Grady Smith do not expressly disclose determining, for each of the plurality of communication events, the demographic category for each of the one or more other users comprises determining a time zone in which that user is located; determining the one or more actions performed by the first user comprises determining meeting times scheduled by the first user; determining the pattern of action of the first user for the one of the plurality of demographic categories comprises determining a pattern of the first user, for remote users in a time zone different from the first user, scheduling sessions in times outside of predetermined local working hours in the time zone of the remote users; and the actionable output prompting the first user to select a start time for a future communication session within the local office hours of the remote users in a time zone different from the first user.
However, Kaufman teaches determining, for each of the plurality of communication events, the demographic category for each of the one or more other users comprises determining a time zone in which that user is located; determining the one or more actions performed by the first user comprises determining meeting times scheduled by the first user; determining the pattern of action of the first user for the one of the plurality of demographic categories comprises determining a pattern of the first user, for remote users in a time zone different from the first user, scheduling sessions in times outside of predetermined local working hours in the time zone of the remote users; and the actionable output prompting the first user to select a start time for a future communication session within the local office hours of the remote users in a time zone different from the first user (time Zones of the participants are taken into account to optimize the meeting time.  This can be useful, for example, when scheduling a conference call that spans multiple locations, across many time zones, Kaufman Col. 2 lines 28-41).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kaufman’s method of optimizing scheduling in Grady Smith, Idan and Bean’s system to improve the system and method with reasonable expectation that this would result in an interaction evaluation system that is capable of analyzing organizational interactions which provides insight into how a business operates, how processes in the organization are executed, and how policies are implemented through the cumulative effect of multiple individual interactions.  
The motivation being that there is a need to dynamically schedule and optimize resources (Kaufman Col. 1 lines 9-24). 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitation " determining the pattern of action of the first user for the one of the plurality of demographic categories comprises determining a pattern of the first user, for remote users in a time zone different from the first user, scheduling sessions in times outside of predetermined local working hours in the time zone of the remote users; and the actionable output prompting the first user to select a start time for a future communication session within the local office hours of the remote users in a time zone different from the first user” is/are not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  .

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629